       Case 4:20-mc-00634-CLM Document 61 Filed 06/08/20 Page 1 of 2                    FILED
                                                                               2020 Jun-08 PM 01:44
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

KARIM TAHIR GOLDING                           )
                                              )
                   Petitioner,                )
                                              )
v.
                                              )         CIVIL ACTION NO.
ATTORNEY GENERAL JEFF                         )         4:20-mc-00634-CLM
SESSIONS,                                     )
                                              )
                   Respondent.                )

                                     ORDER
      The Court recently received this case—or, to be precise, a single motion in

this former case—from the District Court of New Jersey. The case started when

Petitioner Karim Golding filed a §2241 writ of habeas corpus (doc. 1), which the

New Jersey court ultimately granted (doc. 44). Golding received an order for his

requested relief (a bond hearing), and the case was closed.

      An immigration judge subsequently denied bond. Golding did not approve.

So, he attempted to resurrect this case with a motion to enforce (docs. 46, 48), a

motion to reopen (doc. 55), and a corresponding motion for preliminary injunction

(doc. 56). In a nutshell, the first motion attacks the immigration judge’s decision

and the latter two motions argue that Golding should be released from prison due to

COVID-19, which spread after his case was closed.
        Case 4:20-mc-00634-CLM Document 61 Filed 06/08/20 Page 2 of 2




       The New Jersey Court denied the motion to enforce (docs. 46, 48) and the

motion to re-open (doc. 55), but severed and transferred to this court the motion for

preliminary injunction (doc. 56). In short, this court has a motion without a case.

       A motion for preliminary injunction needs a case. “[A] preliminary injunction

… remains in effect only during the lifespan of [a] litigation,” United States v.

Stinson, 661 F. App'x 945, 952 (11th Cir. 2016), because “the purpose of a

preliminary injunction is ‘to preserve the court’s ability to render a meaningful

decision on the merits.’” Id., quoting Canal Auth. of State of Fla. v. Callaway, 489

F.2d 567, 576 (5th Cir. 1974).

       Because this case is closed, this court cannot consider the merits of Golding’s

motion for a preliminary injunction, as it cannot grant temporary relief until the

merits are reached. If Golding wishes to pursue a preliminary injunction, he needs

to first file a new action.

                                  CONCLUSION

       Based on the foregoing, this court DISMISSES Petitioner Golding’s

Emergency Motion for Preliminary Injunction (doc. 56) as null and DIRECTS the

Clerk to close this case.

       DONE and ORDERED on June 8, 2020.



                                       ______________________________
                                       COREY L. MAZE
                                       UNITED STATES DISTRICT JUDGE

                                          2
